This is, in form, an application for a rehearing, but as such it cannot be entertained, as there was a rehearing at last term, which reaffirmed the opinion at the previous term. A second rehearing is permissible only when on the first rehearing we have reversed or materially changed the opinion that was sought to be reheard, as in Elmore v. R. R., 132 N.C. 865.
But on examining the petition we find that, notwithstanding its prayer, it does not call in question the rulings of law in the opinion, but, taking them as conclusive, asks that the judgment based thereon be modified. It is ordered, therefore, that it be treated as a motion to correct and modify the judgment, and set down to be heard at the morning (335) hour Tuesday, 1 October, at the beginning of the call of the Sixth District, to which it belongs; that notice of this order be given to both parties, who will file printed briefs, and that ten minutes will be allowed each side for oral argument.
Cited: Hunter v. Nelson, 151 N.C. 184.